DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2009/0090447). 
Baldwin is directed to a hybrid cord and associated tire construction, wherein said cord comprises one or more yarns or aramid and a single yarn of polyamide(e.g. nylon 6,6) (Paragraphs 3, 62, and 63).  One of ordinary skill in the art at the time of the invention would have recognized the language “one or more” to include, at a minimum, two aramid yarns as required by the claimed invention.
With further respect to the hybrid cord, Baldwin teaches (a) the use of aramid yarns having a fineness between 220 dtex and 2100 dtex and a preferred twist between about 6 and about 12 tpi, (b) the use of polyamide yarns having a fineness between 220 dtex and 2100 dtex and a preferred twist between about 3 and about 7 tpi, and (c) the use of preferred cord twisting values between about 7 and about 10 tpi (Paragraphs 62 and 63).  Given such a 
Regarding claims 7-11, the preferred range of aramid twists is greater than the preferred range of polyamide twists (Paragraphs 62 and 63), suggesting the claimed relationship.   
With respect to claims 8 and 11, the general disclosure in Paragraph 63 suggests cord constructions in which the polyamide yarn and cord twist are the same or slightly different and Applicant has not provided a conclusive showing of unexpected results for the claimed relationship.
As to claim 16, the claimed construction is encompassed by the ranges of Baldwin and Applicant has not provided a conclusive showing of unexpected results for the claimed hybrid cord (lack of comparative examples comprising a hybrid cord that falls outside the scope of the claimed hybrid cord).
Regarding claims 17-19, Baldwin teaches the presence of a plurality of belts and one or more of the belts can be formed with a hybrid cord (Paragraph 67).  One of ordinary skill in the art at the time of the invention would have recognized such language as including conventional working belt plies and/or conventional cap plies or overlay plies.

With respect to claim 20, Baldwin suggests the use of radial or bias carcass assemblies (Paragraph 66).  Also, the term “passenger car tire” fails to further define the structure of the claimed tire article.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 28, 2021